ORIGIN! 1                                    08/09/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                Case Number: DA 22-0408


                                          DA 22-0408
                                                                           Li L;...2



 PEGGY LYNN SHUSTER,                                                     AUG 0 9 2022
                                                                       Bowen Greenwood
                                                                                        Court
                                                                     Clerk of Suprn -le
              Petitioner and Appellant,                                 State of IVIontana



        v.                                                            ORDER

 JOHN WARREN STEPHENS,

              Respondent and Appellee.



       Representing herself, Peggy Lynn Shuster has filed a verified Petition for an Out-
of-Time Appeal, indicating that she improperly filed a timely Notice of Appeal with the
District Court. She includes a copy of the final judgment.
       M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[i]n the
infrequent harsh case and under extraordinary circumstances amounting to a gross
rniscarriage of justicell"
       On June 22, 2022, the Fourteenth Judicial District Court, Mussellshell County,
issued an Order Finding No Common Law Marriage and Order of Dismissal of the
underlying proceeding. Shuster states that within a week, she filed a Notice of Appeal with
the District Court because she feels that she "did not have a Fair trial." Shuster mentions
that she needs tiine to file her opening brief. According to this Court's Montana Rules of
Appellate Procedure, she may seek an extension of tiine to file an opening brief after this
Court receives the District Court record. M. R. App. P. 8(1). Upon review, we conclude
that Shuster has demonstrated extraordinary circuinstances to warrant this appeal.
Therefore,
       IT IS ORDERED that Shuster's Petition for an Out-of-Time Appeal is GRANTED.
       IT IS FURTHER ORDERED that Shuster shall FILE, PREPARE, and SERVE a
Notice of Appeal with this Court on or before Thursday, September 8, 2022. Failure to file
this Notice will result in dismissal of this appeal and without further notice.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to counsel
of record and to Peggy Lynn Shuster along with a copy of this Court's Civil Appellate
Handbook for rule reference and timelines.
       The Clerk is further directed to file Shuster's accompanying Request for Transcripts
in this appeal.
       DATED this          day of August, 2022.




                                                               Chief Justice




                                                                 Justices




                                             2